Citation Nr: 1730768	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post anterior cruciate ligament reconstruction of the right knee. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served in the United States Navy from March 1988 to September 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran has since moved, and the RO in  Columbia, South Carolina, now has jurisdiction over his appeal. 

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  Since that hearing, additional relevant evidence has been added to the record, including a 2017 VA examination report.  The Veteran's representative has waived consideration of this new evidence by the RO, so the Board can proceed. 


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right knee disability has been manifested by arthritis and pain resulting in minimal limitation of motion.

2.  From October 23, 2009 to April 17, 2013, and from March 16, 2017 to present, the Veteran has experienced slight instability in the right knee.

3.  From April 18, 2013 to March 15, 2017, the Veteran experienced moderate instability in the right knee. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent due to right knee arthritis and pain resulting in minimal limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

2.  A separate 10 percent disability rating due to slight right knee instability is assigned from October 23, 2009 to April 17, 2013, and from March 16, 2017 to present.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

3.  A separate 20 percent disability rating due to moderate right knee instability is assigned from April 18, 2013 to March 15, 2017.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.71a) have been previously provided to the Veteran in the April 2013 statement of the case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here.
The Veteran is seeking an increased rating for status post anterior cruciate ligament reconstruction of the right knee.  Initially his right knee disability was evaluated under Diagnostic Code 5257.  During the course of the appeal, the RO changed the applicable diagnostic code to 5003-5260.   The August 2016 Supplemental Statement of the Case explained the change in diagnostic code as based on findings of arthritis with painful and limited flexion, but with no findings of instability.  Regardless, the Board will assess the Veteran's increased rating claim under all applicable Diagnostic Codes for the knee and leg.  See 38 C.F.R. §  4.71a (2016); Diagnostic Codes 5003 and 5256 through 5263.  

As an initial matter, the evidence unequivocally demonstrates that the Veteran has never experienced ankylosis, genu recurvatum, or impairment of the tibia and fibula.  Thus, he is ineligible for a rating under the corresponding Diagnostic Codes of 5256, 5262, and 5263.  38 C.F.R. §  4.71a (2016).
As supported by the evidence and analysis below, the Board finds that the currently assigned 10 percent rating for arthritis with painful and limited flexion is appropriate.  However, the Veteran is also entitled to a separate 10 percent rating under Diagnostic Code 5257 prior to April 18, 2013, a separate 20 percent  rating under Diagnostic Code 5257 from April 18, 2013 to March 15, 2017, and a separate 10 percent rating under Diagnostic Code 5257 since March 15, 2017.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998)(holding that the Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5003 and for instability under Diagnostic Code 5257).  
Rating for Limitation of Motion

In this case, the most probative evidence shows the Veteran has consistently demonstrated range of motion in excess of flexion limited to 60 degrees and extension limited to 5 degrees throughout the appeal period and is therefore not entitled to disability ratings under Diagnostic Codes 5260 and 5261.  For example, during a March 2017 VA examination, the Veteran exhibited range of motion from 0 to 76 degrees in the right knee.  VA treatment records from April and October 2016 show range of motion from 0 to 125 degrees in the right knee.  In a March 2010 VA examination report, the Veteran was documented as having full extension and flexion from 0 to 95 degrees.  

The Veteran was in receipt of a 100 percent disability rating from February 2013 to April 2013 following arthroscopic major synovectomy in the right knee, patellofemoral chondroplasty, removal of loose body tear, and medial meniscectomy surgery in February 2013.  During the post-surgical recovery period, he did have greater limitations, as shown by the VA examination report from April 18, 2013 documenting right knee extension to 15 degrees.  Pursuant to the rating schedule, extension limited to 15 degrees would typically warrant a 20 percent disability rating under Diagnostic Code 5261.  However, such limitations were clearly part of the post-surgery recovery period - during which he was rated at 100 percent - and were not truly representative of the severity of his disability.  Since he was already rated totally disabled at the time period when such limitation of motion was shown, those findings cannot be used to support a higher rating.  Rather, at all pertinent times during the appeals period when he was not recovering from surgery, the Veteran has never had limitations of extension more than 5 degrees.  With the above considerations in mind, the Board concludes that there is no credible evidence supporting any rating under the Diagnostic Codes of 5260 for flexion of the right knee or 5621 for extension of the right knee.





Rating for Arthritis with Painful Motion

As noted above, the RO changed the diagnostic code under which the Veteran's disability is currently rated to DC 5003-5260, based on arthritis with painful, limited flexion.  

The evidence of record shows that the Veteran has been diagnosed with right knee arthritis, shown by x-ray.  See April 2012 Private Records, Sierra Pacific Orthopedic & Spine Center.  As discussed above, the Veteran's medical records document full or nearly full range of motion of the right knee.  If such was strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261, a noncompensable rating would be assigned.  However, the record documents that pain in the right knee has produced minor limitation of motion.  The March 2010 VA examination documented a mild amount of pain during range of motion testing.  Pain was also exhibited during range of motion testing at the March 2013 VA examination.  Likewise, the Veteran's complaints of pain are well-documented in 2016 treatment records at which time he underwent a series of viscosupplementation injections to ease his right knee pain.  

The Board finds that these credible reports of pain resulting in minor range of motion restrictions, together with objective evidence of arthritis, clearly support the 10 percent rating currently assigned under Diagnostic Code 5003, as this comports with the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) (for disabilities based on range of motion limitations the Board must consider the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination); see also  38 C.F.R. §§  4.40 and 4.45 (2016).  The evidence does not show that the Veteran's arthritis affects 2 or more major joints or 2 or more minor joints of the right knee sufficient to warrant a higher rating under Diagnostic Code 5003.  Higher ratings could be assigned based on greater limitations of motion, as discussed above, but those criteria are not met.  Therefore, the current 10 percent rating contemplates arthritis that results in painful motion that is somewhat limited, but not to the extent required for compensable ratings under DC 5260 or 5261.  

Rating for Instability or Subluxation

Diagnostic Code 5257 applies to recurrent subluxation or lateral instability of the right knee.  When service connection was granted for post-operative reconstruction of the right knee, the Veteran was assigned a 10 percent rating under Diagnostic Code 5257.  See July 1997 rating decision.  This Diagnostic Code was subsequently replaced by the RO in 2016 with 5003-5260.  See August 2016 Supplemental Statement of the Case.  Nonetheless, the Board finds that this was incorrect, and the Veteran is/was entitled to a separate disability rating under Diagnostic Code 5257.

From October 23, 2009 to April 18, 2013, a separate 10 percent disability rating was warranted under Diagnostic Code 5257.  A March 2010 VA examination did not identify recurrent subluxation, and noted knee stability was normal.  However, the 10 percent evaluation awarded is based upon the Veteran's consistent subjective reports of right knee instability during the period prior to his February 2013 right knee surgery and during his surgical recovery.   See e.g., VA treatment note September 2012; 2010 VA examination subjective report.  The Veteran is competent to report observing or experiencing such symptoms, and his complaints were consistent with the clinical nature of the service-connected disability, since he had undergone ligament repair.  However, there is no evidence of moderate or severe recurrent subluxation or lateral instability during this time frame that would warrant a higher rating under Diagnostic Code 5257.

The Board then finds that the Veteran is entitled to a 20 percent disability rating under Diagnostic Code 5257 from April 18, 2013 to March 15, 2017.  This determination is based upon the April 18, 2013 VA examination results which documented right knee anterior, posterior, and medial-lateral instability, as well as moderate recurrent patellar subluxation/dislocation.  Such a finding supports a 20 percent evaluation under the rating criteria.  38 C.F.R § 4.71a (2016).  This conclusion is further bolstered by the fact the Veteran was prescribed a medial offloader brace to assist in stabilizing the right knee.  See October 2016 VA treatment note.  However, there is no evidence of severe recurrent subluxation or lateral instability during this time frame that would warrant a higher rating under Diagnostic Code 5257.
Finally, the Board finds that the Veteran is entitled to a 10 percent rating under Diagnostic Code 5257 since March 16, 2017.  At the March 16, 2017 VA examination, the examiner did not find any objective evidence of joint instability in the right knee.  Tests assessing anterior, posterior, medial, and lateral instability were all normal.  There was no evidence of recurrent subluxation upon examination.  Accordingly, the Veteran's disability rating must be adjusted due to this documented amelioration of his right knee instability.  Again, however, based on his consistent, credible complaints, the Board will assign a 10 percent rating for mild instability.  However, there is no evidence of moderate or severe recurrent subluxation or lateral instability during this time frame that would warrant a higher rating under Diagnostic Code 5257.

Lastly, the Board must consider whether the Veteran is eligible for a separate rating under Diagnostic Codes 5258 and 5259.  While the Veteran underwent right knee partial medial meniscus surgery in February 2013, the Board finds that the pain resulting from the Veteran's right knee due to a meniscal tear and his subsequent surgery has already been considered in the award of a 10 percent disability rating under Diagnostic Code 5003.  As a general rule, separate awards for knee meniscal tear and limitation of motion due to arthritic pain are precluded under VA's rule against pyramiding.  See 38 C.F.R. § 4.14 (2016) (precluding compensation for the same manifestations under different diagnoses); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In the case of Diagnostic Codes 5003, 5258, and 5259, the symptomatologies underlying the assignable ratings cannot be distinguished.  Diagnostic Code 5003 is based on painful limitation of motion, whereas Diagnostic Codes 5258 and 5259 are based on generalized complaints of locking and pain resulting in limitations of function, including movement.  To assign evaluations under 5003 and 5258 or 5259 simultaneously would constitute prohibited pyramiding, or compensating a Veteran twice for the same manifestations of disability.  38 C.F.R. § 4.14 (2014).  For this reason, the Veteran is not entitled to a separate disability rating under Diagnostic Codes 5258 and/or 5259.

In assessing the evidence and adjudicating the Veteran's claim, the Board has considered and applied the doctrine of reasonable doubt where appropriate.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has also reviewed the evidence in the light most favorable to the Veteran. 


ORDER

A rating higher than 10 percent for right knee arthritis and pain resulting in minimal limitation of motion is denied. 

A separate 10 percent rating for right knee instability is granted from October 23, 2009 to April 17, 2013, and from March 16, 2017 to present.

A separate 20 percent rating for right knee instability is granted from April 18, 2013 to March 15, 2017.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


